Citation Nr: 1638861	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse (M.H.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1948 to June 1952.  The Veteran died in October 2014.  The Veteran's widow has been substituted for the Veteran in this claim.  

This matter comes before the Board of Veterans' Appeals (Board) from March and September 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine and an October 2006 rating decision of the VARO in White River Junction, Vermont.  

In July 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

Prior to his death, the Veteran's claim was before the Board most recently in February 2014, when the Board denied his claim.  The Veteran appealed the February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 order, the Court vacated the Board's decision and remanded the issue pursuant to a Joint Motion for Remand (JMR).  After his death, the matter was before the Board in March 2015, when the Board dismissed the claim due to the Veteran's death.  Subsequently, as noted above, his widow was substituted for him.  Thus, the Veteran's claim is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran did not have combat service. 

2.  The Veteran had five days of noncombat service in Korea in 1952 in support of his duties with a Public Information Office.

3.  The Veteran is less than credible as to the circumstances of his service.

4.  Clinical opinions based on the Veteran's self-reported history of his in-service stressors lack probative value because they are based on a history the Board finds is not credible.

5.  The claims file lacks probative credible evidence that the Veteran had, during the pendency of the claim, an acquired psychiatric disability which was as likely as not due to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and appellant.  The claims file includes numerous documents, to include the Veteran's service treatment records (STRs), service personnel records, VA treatment records and examination reports, and lay statements.  In June 2012 the National Personnel Records Center (NPRC) indicated that the Veteran's records could have been affected by an accidental fire.  However, the claims file contains the Veteran's STRs and personnel records. 

At the July 2008 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing. 

As a result of VA inquiries into radio tapes allegedly made by the Veteran, in November 2012 VA was informed by the National Archives and Records Administration (NARA) that it does not publish a general catalog of its films, video recordings, and sound recordings, and that after a search of the records in its custody it was unable to locate any information pertaining to the Veteran. NARA suggested that VA contact the NPRC for military personnel records. As noted above, the military personnel records have been obtained.

The Joint Services Records Research Center (JSRRC) was also contacted in an attempt to verify one of the Veteran's stressors - being in a plane that was attacked by a Russian MiG jet fighter aircraft.  After a review of historical data, JSRRC was unable to verify this stressor.  JSRRC suggested that VA contact the Air Force Historical Research Agency (AFHRA) to request information concerning sound recordings allegedly made by the Veteran and Headquarters Air Force Personnel Command (HQAFPC) to obtain information regarding the Veteran's duty assignments.  VA then requested information from both AFHRA and HQAFPC.

In July 2013, AFHRA stated that its collection is arranged by unit designation and it does not store personnel records; only official unit histories.  VA then requested unit information from the Veteran.  In response, the Veteran's attorney relayed that the Veteran was not informed of the full details when he boarded the flight. He did reportedly recall being told it was the 5th Squadron.  The Board notes that similarly, in December 2004, the Veteran stated he could not recall the pilot or unit involved in the stressful event with a Russian jet fighter.  Historical information was reviewed by one of VA's JSRRC coordinators and placed into the Veteran's claims file.  There was no mention in the literature of a 5th Squadron, and it was determined that the Veteran had provided insufficient information to make further inquiries about this incident.  The Veteran and his attorney were made aware of this determination by way of the October 2013 supplemental statement of the case.  The Veteran's attorney requested and was given copies of VA's formal finding of lack of information required to corroborate the stressor, a VA Form 27-0820, Report of General Information detailing why the stressor could not be corroborated, and the historical information reviewed by VA.  Thus, the Veteran and his attorney were fully aware that additional information was needed before VA could make further inquiries regarding this stressor. No additional information was provided.  As noted above, in December 2004, the Veteran specifically indicated that he did not possess the requisite information to allow for further inquiry. 

After it was realized that the claims file already contained the Veteran's service personnel record and duty assignments, further inquiries were not made to HQAFPC. 

VA also contacted the Air Force Art Program Office (AFAPO) for information pertaining to the Veteran, including information surrounding the creation of paintings of aircraft made by the Veteran.  In July 2013, AFAPO provided information pertaining to two paintings done by the Veteran, including the Veteran's biography.  In addition, AFAPO stated that this was the only information it had in reference to the Veteran's donation of artwork to the Air Force Art Collection. 
In June 2010, a JSRRC coordinator issued a Formal Finding that there was a lack of information for corroborating the Veteran's alleged stressors. 

Given the above, no further action related to the duties to notify and assist is required in this case. 

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant contends that the Veteran had PTSD or another acquired psychiatric disorder as a result of several events occurring during service.  Specifically, the Veteran reported the following stressful events (1) being in a Jeep and witnessing the Jeep in front of him being ambushed and/or hitting a landmine and having to take cover in a ditch, (2) seeing dead pregnant Korean women impaled on wooden fence posts or stakes, (3) being in a plane when it was attacked by a Russian MiG jet fighter, and (4) being at a major airfield when it was overrun.  All of these events allegedly occurred in Korea 1951 around Christmas or Thanksgiving with the exception of the fourth stressor, which the Veteran has alleged occurred in Seoul, Korea, during the first aspects of the war.  (See Stressor Statement submitted by the Veteran through his representative on August 30 2004, Board Hearing Transcript, pages 4, and 8 through 10, and VA Mental Health Visit report dated August 6, 2004.)

The Board finds that the Veteran has not provided a credible account of his military experience to VA clinicians; thus, any diagnosis of an acquired psychiatric disability based on military service is not probative.  In this regard, the Board notes that the Veteran's accounts were made more than five decades after his service on active duty and notes that it is reasonable to conclude that memories may fade over time.  Importantly, the Veteran's claimed experiences in service are not consistent with the records contemporaneous to service.  The Board finds that the records contemporaneous to service are probative as to the Veteran's duties and places of service.  

Initially, the Board finds that the Veteran did not engage or was exposed to combat during service.  Thus, his lay statements alone may not establish that the incidents occurred.  In determining that the Veteran did not serve in combat, the Board has considered the record as a whole.  

The Board acknowledges the Veteran's statements that he was a "combat reporter," "combat artist," and that he saw combat.  However, the most probative evidence does not reflect that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  While, he may have served in a general "combat area" or "combat zone," he did not himself in engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

The Veteran's military occupational specialty (MOS) was a "clerk" (See DD 214.)  His records reflect that his classifications were clerk non typist, apprentice clerk, clerk typist, and senior clerk.  His service was noted to be as a clerk (typist and non-typist), a file clerk, and a correspondence clerk. (See DA AGO Form 20.)  Although he was qualified in the use of various weapons, the service personnel records, to include his DD 214 do not reflect any combat experience.  

There is no supporting evidence that the Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The Court has held that a veteran's engagement in combat may be established on the basis of evidence that the veteran received certain military citations.  See Gaines v. West, 11 Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  

There are a number of possible citations which a Veteran may be awarded primarily or exclusively for circumstances relating to combat.  See, e.g., SECNAVINST 1650.1F, para. 14 (Aug. 8, 1991) (Department of Navy Combat Action Ribbon); 32 C.F.R. §§ 578.4(a) (Medal of Honor), 578.5(a) (Distinguished Service Cross), 578.7(a) (Silver Star), 578.11(a) (Bronze Star), 32 C.F.R. § 578.14(a) (Purple Heart), 578.61(d)(1)(i) (Department of Army Combat Infantryman Badge).  The Veteran has not contended, and the evidence does not reflect, that he has received any of these, or any other badge, medal, or other citation indicative of combat.  Moreover, his occupational specialty is not one that is presumed to engage in combat.  The Board also notes that the Veteran was not assigned to a unit which would likely be engaged in combat unit such as an infantry, armored, or artillery unit.

Nothing in section 38 U.S.C.A. § 1154(b) or other applicable statutes or regulations purports to limit the types of evidence that may be used to support a finding that a veteran engaged in combat with the enemy.  Accordingly, a determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  The Court has indicated that evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines, 11 Vet. App. at 359.  However, VA is not required to conclude that the veteran's own assertions are sufficient in themselves to establish that the veteran engaged in combat.  While VA cannot ignore a veteran's own assertions, it must evaluate them along with all other relevant evidence of record.  See Gaines, 11 Vet. App. at 359. 

No competent records reflect that the Veteran participated in an operation or campaign, and even such, they would not necessarily, in and of itself, establish that the Veteran engaged in combat.  The term "operation" is defined as "a military or naval action, mission, or maneuver, including its planning and execution."  WEBSTER'S THIRD NEW INT'L DICTIONARY 1581 (1981).  The term "campaign" is defined as "a connected series of military operations forming a distinct phase of a war."  Id. at 322.  The terms "operation" and "campaign" may encompass both combat and non-combat activities.   

The Veteran's record reflect that he was awarded the Army of Occupation Medal (Germany), the Berlin Airlift Clasp, the Army of Occupation Medal (Japan), the Medal for Humane Action, the Korean Service Medal, the Good Conduct Medal, the United Nations Medal, and a Commendation Ribbon.  None of them is evidence that the Veteran served in combat.

Although the Veteran contends that he came under fire from the enemy, there are no service personnel records which support such a contention, and his military specialty and duty assignments are not indicative that he was as likely as not to have engaged in combat or to have come under fire.  

The evidence reflects that the Veteran served in Korea for five days in April 1952.  His personnel records reflect that he was assigned to HQ, 5th Air Force from April 15, 1952 to April 19, 1952.  (See Section 5 Organization to Which Attached of service record)  Military orders dated April 14, 1952, confirm that he was assigned to temporary duty travel to perform PIO (Public Information Office) mission - DPUO (duty directed is being performed for unit issuing order) to Hq 5th Air Force, APO 970, CIPAP (authority is granted to make such changes in above itinerary and to proceed to such additional places as may be necessary to accomplishment of this mission).  In other words, he was assigned to perform duties as part of the Public Information Office mission.  This has not been shown to be consistent with the Veteran's contention that he would have been in an airplane to tape record Russian pilots in flight and come under fire.  This is especially true given the citation which the Veteran was awarded for this work, as is discussed in further detail below.

The Board finds, based on the evidence of record as a whole and finding that the records contemporaneous to service (e.g. awards, medals, citation, MOS, personnel records) are most probative, that the Veteran did not have service in combat. 

Next, the Board will consider the Veteran's description of his service, which formed the basis of his diagnosis of an acquired psychiatric disability.

Subsequent to service, a November 2003 VA treatment note reflects that the Veteran received a depression screening that yielded a negative result.  In the treatment record, the examiner wrote with respect to the psychiatric evaluation, "Denies any psychiatric conditions or depression."  A December 2003 treatment note indicates that the Veteran's spouse reported that he became very upset when watching military-themed television programming; she inquired as to whether or not he had PTSD.  

In August 2004, the Veteran was evaluated for complaints of poor sleep, nightmares, isolation, and depression.  Based on the Veteran's description of his symptoms as existing since the Korean War and based on his description of "remarkable" and "serious combat" events, the Physician Assistant diagnosed PTSD.  

The Veteran reported having been ambushed while in a jeep and following behind another jeep, and that they had to "fight their way out."  He also reported the following:

during the first aspects of the war when [Seoul] was overrun and during the chaos of the evacuation [the Veteran] and another [sergeant] were going to try to fly out two bird dogs knowing that it would be risky because they had very little flight experience but they were [scared] of being captured or killed.  [T]he base was coming under heavy artillery attack during this time.  [Luckily] a transport was coming in to evacuate air [corps personnel] and he got on this.

 . . . . He also tells a time when he was ordered to fly with a pilot in a back seat of a F80 two seat trainer, which was unarmed and slow to record dog fight incom intercepts from a dog fight with a portable recorder to document [R]ussian pilots speaking.  [W]hile keeping the distan[ce] from combat they were ambushed by a mig and were fired upon.  [T]he F80 had to dive to [avoid] fire and then hit the deck flying fast and low.

The Veteran also reported an incident with a jeep and with women being impaled. 

In August 2004, the Veteran completed an "Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" form and noted that several incidents had occurred just before Thanksgiving 1951, around Thanksgiving 1951, and prior to Thanksgiving 1951, and that the incidents occurred north of Seoul, Korea, in North Korea, or east of Seoul, Korea.  He testified that the incidents occurred around Thanksgiving or Christmas.  The Veteran's service records do not support a finding that he served in Korea in 1951.  His service personnel records reflect the one five-day TDY assignment to Korea and no other such assignment.  In addition, they do not reflect that he served in Korea around Thanksgiving or Christmas of any year.

The Veteran completed a September 2004 depression screening and the result was negative.

An October 2004 VA treatment note shows that the Veteran again tested negative for depression, but reported experiencing chronic sadness during a separate mental health appointment.  The Veteran also reported experiencing sleeplessness due to his wartime experiences.  During a later October 2004 treatment session, the Veteran spoke about his wartime memories and his claim for service-connected benefits; the treatment provider observed that "he seemed much less perturbed than he had been in the past." 

In November 2004, the Veteran was evaluated for sleep apnea as a possible cause for his sleep problem. 
In November 2004, the Veteran's wife submitted a statement to VA stating that she had observed that her husband was "not acting normally" and "cries very easily when someone talks to him about the war." 

During a December 2004 treatment session, the Veteran again spoke of seeing impaled pregnant Korean women.  

In February 2005, the Veteran's sleep problem was further evaluated.  The Veteran reported that he usually awoke feeling refreshed, but experienced some daytime sleepiness.  The treating provider noted that the Veteran was experiencing a mild form of sleep apnea that did not require follow-up treatment at that time. 

H.D., a friend of the Veteran's from service, submitted an April 2005 statement to VA.  H.D. wrote that he served with, and lived with, the Veteran in Japan and was aware that the Veteran "did interviews of personnel in Japan and Korea." The statement does not address when, or how long, the Veteran was in Korea and does not discuss any of his alleged stressors or mental health complaints/problems. 

In September 2005, another depression screen was administered to the Veteran and the result was negative.  An October 2005 VA primary care treatment note reflects a "problem list" including PTSD, which was noted as "stable."  A January 2006 treatment note lists "dysthymia (or depressive neurosis)" as an active problem. 

In May 2006, the Veteran submitted a hardcopy of the United States Air Force Art Collection website reflecting that two (2) paintings he created were part of the Air Force collection.  The paintings are described as depicting an F-80 on a tactical mission and a C-119 completing an aerial delivery. 

As noted above, the Veteran testified at a video hearing before the undersigned in July 2008.  At that time, he again reported the following stressors: seeing Korean women who had been impaled on fence posts; riding in a plane that was involved in a dog fight with a MIG-15; and riding in a vehicle behind a jeep that struck a landmine and killed its passengers.  He testified that he believed these events took place around Thanksgiving or Christmas in 1951.

A May 2010 VA examination report reflects that the Veteran reported that "he flew back and forth between Korea and Japan for about two and a half years from 1950 to 1952" and that he was a combat reporter in the radio division and combat artist.  The examiner found that the Veteran did not meet the full criteria for PTSD but the criteria for mild subsyndromal PTSD, and met the criteria for a diagnosis of adjustment disorder and depressed and anxious mood secondary to Korean War experiences.  It was noted that the Veteran was "[i]n particular, he is tearful when recalling five to seven pregnant Korean woman who were impaled on stakes and in attempting to rescue them, being drawn into a trap and attacked."

The examiner's opinion was based in part on the Veteran's reports that he was a combat reporter, that "for two and a half years, he traveled back and forth between Korea and Japan," which the Board finds to be an inaccurate account of the Veteran's military service.  The examiner noted that the Veteran was unable to recall the exact dates and times of his experiences in the Korean War including the months he was actually stationed in Korea; thus, indicating that the examiner was under the impression that the Veteran had been to Korea on more than the one documented occasion in April 1952.  The examiner stated that that the Veteran "clearly suffers from the lingering effects of traumatic exposure while deployed to Korea as a combat reporter/combat artist during the Korean War."  The Veteran had informed the examiner that he was responsible for interviewing Air Force pilots and crew members on air strips, and then sending the audio tapes back home.  He reported that he would interview these Air Force personnel both before and after air missions. 

The Board finds that the above opinions are insufficient upon which to grant a claim for service connection for PTSD.  The physician assistant's opinion does not meet the criteria for a grant of service connection under 38 C.F.R. § 3.304 in that it was not by a VA psychiatrist or psychologist, or one contracted by VA.  (In addition, the mere recitation of this diagnosis in subsequent clinical records does not carry probative weight.)

In addition, the 2010 VA examiner's opinion is not sufficient to warrant a grant of service connection for PTSD or any other acquired psychiatric disability because it is based on a factual history which the Board finds is inconsistent with the Veteran's service personnel records.  

The Board will first discuss the Veteran's contention that he was at a major airfield in Seoul, Korea, when it was overrun during the first aspects of the Korean War.  As explained above, the evidence establishes that the Veteran was in Korea for a period of five days in April 1952.  The Korean Conflict began on June 27, 1950, more than 21 months prior to the Veteran going to Korea.  The Board takes judicial notice that June 27, 1950 was the day Seoul was overrun for the first time during the Korean War.  Thus, the Veteran's statements about being in Seoul when it was overrun and/or under artillery attack in the beginning of the war are not credible.  

The Board also takes judicial notice that Seoul was attacked in September 1950, January 1951, March 1951, and April 1951.  However, the most probative evidence, which are the service personnel records, as they were created contemporaneously with the Veteran's service, is against a finding that the Veteran was in Korea during any of those times.  

Next, the Board will discuss the Veteran's contention that he was in an aircraft that was almost shot down by a MiG.  As noted above, an October 2004 VA clinical record reflects that the Veteran reported that he was in a photo reconnaissance plane when the plane was attacked by a MiG and had to dive.  The Board acknowledges that aircraft F80 was a type of aircraft used for photo reconnaissance in Korea.  (In addition, the MiG was a type of aircraft used by the Soviets.)  Nonetheless, there is no probative evidence in the service personnel records which reflects that the Veteran, based on his noted duties, would have been in such an aircraft tape-recording Russian/Soviet pilots over the radio.  

The Veteran's service personnel records include a citation for his work in Public Information.  The citation reflects, as follows:

[The Veteran] distinguished himself by meritorious service as an administrative and radio specialist, Public Information Office, Headquarters, Far East Air Forces from March 1951 to May 1952.  [The Veteran] established and maintained an effective pictorial file of 400,000 individual photos of Far East Air Forces personnel and their combat activities.  Through these files numerous requests from worldwide news agencies and headquarters, United States Air Force, Public Information Office were expeditiously services.  In addition, he efficiently processed and edited radio tapes sent to this headquarters from combat radio reporters and forwarded them to headquarters, United States Air Force Public Information Office for release to national radio agencies.  Due to his versatility and diligence pictorial and recorded information on combat activities was widely disseminated throughout the United States.  Through his administrative and technical ability, and outstanding dedication to duty, [the Veteran] reflected great credit upon himself, the Far East Air Forces, and the United States Air Force.

The Board acknowledges that aircraft F80 was a type of aircraft used for photo reconnaissance in Korea.  (In addition, the MiG was a type of aircraft used by the Soviets.)  Nonetheless, there is no evidence in the service personnel records which reflect that the Veteran, based on his duties, would have been in such an aircraft tape recording Russian pilots over the radio.  It was specifically noted that he edited those tapes which were sent to him by actual combat reporters.

The citation is entirely negative for the Veteran actually having been tasked with recording aircraft radio transmissions.  The Board finds that if the Veteran had performed such an activity, and been shot at, record of such would have been made and some aspect of it would as likely as not have been noted in his citation or another of his service personnel records.  An Air Force aircraft being shot at by the enemy is the type of activity which the Board finds would reasonably have been reported by the pilot and it is reasonable that the Veteran's unit would have been aware of it had it actually occurred, and noted in his records.

Duties such as flying in an aircraft to record enemy radio transmissions are not consistent with the circumstances of the Veteran's service.  While the Veteran submitted documents showing that he did paintings of aircraft during the Korean War, there is no evidence that he actually flew in these aircraft to collect recordings of enemy radio transmissions.  In fact, the Veteran's biography for the U.S. Air Force Art Collection indicates that he was not a regularly-assigned combat artist and, instead, utilized spare time from his clerical duties in the Far East Air Forces Public Information Office to paint pictures.  In addition, the citation noted above indicates that while serving as an administrative and radio specialist with the Public Information Office, the Veteran maintained pictorial files, and processed and edited radio tapes sent to headquarters from combat radio reporters.  This evidence indicates that the Veteran processed radio tapes made by others, which does not  support a finding that he was a combat radio reporter.

The Board also notes that the Veteran has contended that he injured his knees, nearly breaking his legs from G forces, during the claimed plane incident.  He stated that he had bruises for "a couple of weeks" and that his knees "got hurt" because he had a 40 pound tape recorder on them when the plane made a dive.  (See October 2004 PTSD questionnaire and October 2004 VA treatment record.)  When the Veteran sought treatment for his knees in 2003, he did not mention a knee injury in service, but instead questioned as to whether his knees were worn out due to roller skating.  (See November 2003 VA clinical record.)

The STRs do not document complaints of, or treatment for, the knees.  The Veteran's June 1952 separation examination reflects that clinical evaluation of the lower extremities was normal.  The Veteran reported childhood diseases, an appendectomy, that he wears glasses, that he had sinusitis a year earlier, and that he had a three-day episode of coughing blood beginning May 23, 1952.  He denied all else.  If the Veteran had sustained injuries to his knees during service, the Board finds that it would have been reasonable for it to have been noted on his separation examination when his lower extremities were examined and/or when the examiner addressed the Veteran's past medical history, which would have been reported by the Veteran.  The separation examination was approximately two months after his TDY in Korea.  

Third, the Board will consider the Veteran's contention that he was involved in an incident where he saw Korean women impaled, service members were killed when a jeep exploded, and he was pinned down in a ditch awaiting rescue.  Although these are three specific allegations, they are part of one incident that the Veteran alleges occurred.  The Board finds that the most probative evidence does not support the Veteran's contentions.  

The Veteran initially stated that the incident occurred just before Thanksgiving 1951.  He stated "I remember having Thanksgiving [dinner] at 5th AF Hqs east of Seoul."  (See Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).)  As noted above, the most probative evidence is against a finding that the Veteran was in Korea in November 1951 or around Thanksgiving.  Supporting this conclusion (that the Veteran was not in Korea in November 1951) is an outpatient treatment record, which indicates that the Veteran was treated on November 23, 1951, in Tokyo, Honshu Japan.  This was the day following Thanksgiving in 1951, and which confirms the fact that the Veteran was in Japan around that time.  The record is negative for any complaints regarding injuries which were likely sustained during a quick plane landing or being pinned down in a ditch.  In this regard, the Board notes that the disability for which the Veteran was treated is not consistent with the type of injury incurred in an F80 or a ditch while being fired upon.  

The Board has also considered that the Veteran's memory is unclear (as he has acknowledged with regard to dates) and that he has confused Thanksgiving and/or Christmas with another holiday.  The Veteran was given April 14, 1952 orders to report to Korea, and he was in Korea from April 15, 1952 to April 19, 1952.  The Board has considered that Easter was in April in 1952; however, the Board takes judicial notice that it occurred on April 13, 1952.  Thus, the Veteran would not have been in Korea for Easter Sunday dinner because he did not get orders until the next day, and he did not arrive in Korea until two dates after Easter.

The Board has also considered whether the Veteran was referring to the Korean Thanksgiving (Chuseok); however, that occurred in October in 1952; the Veteran was not in Korea in October 1952.

The most probative evidence is against a finding that the Veteran was in Korea during the Thanksgiving holiday in 1951.  He has also indicated that it may have occurred around Christmas; however, the most probative evidence is against a finding that he was in Korea in December.

The citation noted above, is entirely negative for the Veteran coming under fire while in a ditch, or personally interviewing pilots.  While it is reasonable that the Veteran would have transported audio tapes as part of his duties, the Board finds that if the Veteran had undergone something significant such as his claimed incidents, it would have been reasonable for it to have been noted in his citation.  While witnessing the impaling of women would not necessarily have been noted in a citation, that incident was also reported by the Veteran to be part of the jeep/coming under fire incident.  It would be entirely reasonably for that incident (coming under fire while pinned down in a ditch while performing duties of delivering tapes) to have been noted if it had occurred.  The Veteran has asserted that the impaled women were a trap to ambush the service members and that several U.S. personnel were killed in an explosion.  Thus, it is more likely than not that if the incident actually occurred, it would have been reported to U.S. officials, a record would have been made, and some mention of it would likely have been included in the Veteran's citation.  As the jeep/under fire incident was not noted in any of the Veteran's service records, it can be reasonably presumed that it, along with the impaled women as part of the incident, did not occur.  In other words, because the Board finds that the jeep/ambush/explosion incident did not occur, the Board finds that the impaled women as part of that "trap" did not occur.

The buddy statement by H.D, dated in April 2005 reflects that when the Korea war started, the Veteran "was made head of the radio division and he did interviews of personnel in Japan and Korea.  He also wrote news releases and did some photography.  He also did some paintings . . ."  The Board finds that the service personnel records made contemporaneous to service are more probative than a statement made by a buddy more than five decades after service with regard to the Veteran's duties. 

The claims file includes a March 2013 buddy statement, wherein H.D. states "I do remember [the Veteran] going to Korea at least one time while we were housed together in Tokyo.  I recall him telling me that he had to deliver some tapes to Korea."  This is not necessarily inconsistent with the citation noted above and the Veteran's April 1952 TDY.  However, the statement does not corroborate the Veteran's allegation of flying in an aircraft to record enemy radio transmissions.  In addition, the Board finds that it is unlikely that someone would remember a conversation involving delivering tapes to Korea more than 50 years later but not remember that the Veteran came under fire and report this also.   
Because the clinical nexus evidence attributing post service psychiatric disorders to service is based upon history reported by the Veteran, which history of in-service incidents the Board finds are not true, the Board has accorded no probative value to the VA clinical opinions.  In addition, neither the Veteran nor his widow has been shown to have been competent to diagnosis and acquired psychiatric disability.  (In this regard, the Board notes that the Veteran's spouse has questioned whether the Veteran suffered from Alzheimer's or PTSD, which are two, different diagnoses.)

In the 2014 JMR, three deficiencies were noted in the Board's prior 2014 decision.  First, it was noted that the Board did not clearly distinguish its analysis between entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder.  The Board herein finds that any acquired psychiatric disability diagnosis of record lacks probative value because it is based on the Veteran's self-reported history which is less than credible not only because it is not adequately supported by the record, but also, and importantly, because it is inconsistent with the service personnel records, which are the most probative evidence as to what occurred five decades ago, as these records were made contemporaneously with the Veteran's service.  The Board is mindful that the law for service connection for PTSD is different depending on whether the Veteran was in combat or experienced fear of hostile military or terrorist activity, and that it is also different from the law for service connection for acquired psychiatric disabilities other than PTSD.  Nevertheless, all require competent credible evidence of an inservice event, whether it be a lay statement or some other evidence.  In addition, the Veteran has not been diagnosed with a disability under 38 C.F.R. § 3.309 (a); thus a medical nexus based on a credible history is required.  In this case, there is no such medical nexus.  There is no competent credible opinion based on an accurate portrayal of the Veteran's service which reflects that he had an acquired psychiatric disability due to his service, to include his assignments in Germany, Japan, and Korea.

Second, the JMR noted that the Board did not specifically determine the Veteran's combat status or whether he is entitled to the presumptions under 38 U.S.C.A. § 1154.  As noted above, the Board herein finds that the Veteran did not serve in combat and is not entitled to the presumption of 38 U.S.C.A. § 1154.  

Third, the JMR noted that the Board did not "fully address the in-service events that [the Veteran] claims caused his current psychiatric disorder."  The Board, as noted above, finds that the Veteran's claimed in-service events are not credible.  The JMR noted that the Board did not address each event discussed in the May 2010 opinion and should specifically address the credibility of the attack on a Jeep convoy described in the May 2010 positive medical opinion.  The Board, as noted above, has now specifically addressed the credibility of this allegation.

Additionally, the undersigned Acting Veteran's Law Judge found the Veteran's video conference hearing testimony not credible and presiding officials are owed deference as to determinations of witness credibility.  See Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977). 

In sum, the Board finds that the Veteran's statements and testimony as to his experiences in service lack credibility.  The Board acknowledges that the Veteran had five days of service in Korea with duties for the Public Information Office, and that it is reasonable that he may have had some fear of hostile enemy action while he was there.  However, there is no competent probative evidence that he had an acquired psychiatric disability causally related to, or aggravated by, such, and only such.  The clinical opinions noted above are based on the Veteran's allegations of a "little combat," "serious combat event," coming under enemy fire while in a ditch after witnessing the deaths of Army personnel and seeing impaled pregnant women, almost being shot down, and/or being on an airbase which was under artillery fire and being evacuated.  There is no competent probative opinion that his five days of service in Korea in April 1952 as with the Public Information Office as a clerk caused an acquired psychiatric disability during the pendency of his claim.  In this regard, the Board has considered not just a diagnosis of PTSD but disabilities such as depression, dysthymia, and/or adjustment disorder, depressed and anxious mood, and subsyndromal PTSD.  However, they are all based on his inaccurate portrayal of his service.

The Board, in finding that the Veteran was less than credible, does not wish to negate the Veteran's actual service.  The Board appreciates the Veteran's honorable service which was commended during active duty.  However, it has been more than five decades since then, and the Board finds that the records contemporaneous to service are more credible than statements made decades later. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


